Case: 1:19-cr-00646-CAB Doc #: 93 Filed: 04/21/20 1 of 1. PageID #: 585



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                )       CASE NO. 1:19CR646
                                         )
                                         )
                     Plaintiff,          )       JUDGE CHRISTOPHER A. BOYKO
                                         )
              Vs.                        )
                                         )
JOHN LISTON,                             )      ORDER ADOPTING
                                         )      REPORT AND RECOMMENDATION
                                         )      OF MAGISTRATE JUDGE
                                         )
                    Defendant.           )


      The above Defendant, accompanied by counsel, proffered a plea of guilty

before Magistrate Judge Thomas M. Parker, to a charge in the Indictment. The Court

finds that the Defendant’s proffer of guilt was made under oath knowingly, intelligently

and voluntarily and that all requirements imposed by the United States Constitution and

Fed.R.Crim.P. 11 are satisfied. THEREFORE, the Court adopts the Report and

Recommendation of Magistrate Judge Thomas M. Parker, approves the Plea

Agreement, accepts the Defendant’s offer of guilt and finds the Defendant guilty as

charged in the Indictment.

      The signed Plea Agreement shall be filed as of the date of this Order.

      IT IS SO ORDERED.


                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
                                                Senior United States District Judge
Dated: April 21, 2020
